Citation Nr: 0010794	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-27 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound, 
muscle group XVI, right thigh, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for scars, gunshot 
wound, right thigh, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  Residual disability due to a gunshot wound to Muscle 
Group XVI is no more than moderate.

3.  The veteran's gunshot wound scars on the right thigh are 
sensitive and painful when touched, but are without evidence 
of limitation of function of the hip.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound of Muscle Group XVI of the 
right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Codes 
5252, 5253, 5316 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for scars, right thigh, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The VA, therefore, has a duty to assist him 
in the development of facts pertinent to the claim.  The 
Board notes that since the filing of his claim, the RO has 
been very diligent in assisting the veteran in the 
accumulation of evidence pertinent to his claim.  Further, 
the veteran underwent several very thorough VA medical 
examinations for purposes of compensation, including the most 
recent examinations in August 1997.  There is no indication 
that the veteran's service-connected disorders are productive 
of greater pathology than was demonstrated by those 
examinations.  The Board concludes that all relevant data has 
been obtained for determining the merits of the veteran's 
claims and the VA has, therefore, fulfilled its obligation to 
assist him in the development of the facts of his case.  
Further examination is not been shown to be necessary.


Factual Background

In the present case, service medical records disclose that, 
on March 16, 1945, while serving during World War II in 
Germany, the veteran sustained a single perforating wound of 
the right thigh from an enemy mortar shell fragment.  Entry 
was at the anterior mid thigh with exit at the posterior 
lateral junction of the upper third and middle third.  Twenty 
hours later, on March 17, 1945, debridement of the wounds 
were performed and these healed without complication.  On 
March 24, 1945, secondary closure was performed.  The veteran 
became ambulatory on April 15, 1945, and departed for the 
United States on June 5, 1945.  Upon admission to Torney 
General Hospital in California on June 10, 1945, the wounds 
were well healed, but the veteran complained of sharp pains 
and numbness of the right thigh wound.  It was determined 
that owing to the persistent cutaneous hyperesthesia, the 
anterior wound was excised and closed.  There was no evidence 
of a neuroma present.  It was noted that some improvement 
resulted from the excision of cicatrix.  It was found that 
there was no need for further hospitalization, and the 
veteran was sent for limited duty with 30 day convalescence.  

In a January 1946, rating action, service connection was 
granted for a gunshot wound scar, at the lateral upper right 
thigh with hypesthesia, and evaluated as 10 percent disabling 
from December 1945.  Service connection was also granted for 
a gunshot wound scar (surgical), of the anterior right thigh, 
and evaluated as noncompensable.  

A VA special surgical examination was conducted in August 
1946.  Upon examination, there was noted a scar that had 
resulted from a mortar shell wound on the lateral surface of 
the upper one-third of the right thigh that was about 4 
inches long, 1/2 inches wide on lower 2 inches, and about 1 1/2 
inches wide on the upper one-half, that was well healed and 
non adherent.  There were small scars from the sutures on 
either side.  There was slight hyperesthesia directly over 
the scar.  Sensation about and distal to the scar was 
described as apparently normal.  

There was another linear scar, about 6 inches long on 
anterior surface of the right thigh, which had the appearance 
of an operative scar, that was well healed and non adherent.  
Sensation on, below, and about this scar was apparently 
normal.  Both scars extended in long axis of the thigh.  
There was no limitation of motion of either hip or knee on 
the right side.  The diagnoses were "scar, result of gunshot 
wound, lateral surface, upper 1/3, right thigh; scar gunshot 
wound, anterior surface, right thigh."  

In November 1966, the veteran was examined by a private 
physician whose impression was that the veteran had a 
constant pain in his right leg that had become worse during 
the prior two months.  It was noted that the pain radiates 
down into the knee and was made worse by walking, and that 
there was weakness in the leg climbing stairs.  It was 
further noted that the veteran had marked tenderness over the 
scar on his right leg as well as numbness in distribution of 
the lateral femoral cutaneous nerve.  The physician 
speculated that there very well might have been a neuroma 
growing over the nerve stump within the scar tissue.  

In January 1967, the veteran underwent a VA neurological 
examination of the right thigh for assessment of involvement 
of the lateral cutaneous nerve, and possible neuroma.  
Following examination, the impression was that there was 
evidently injury to the right lateral femoral cutaneous 
nerve, and quite possibly a neuroma formation, although the 
examiner was unable to understand the reason for its recent 
increase in symptomatology at such a late date from the time 
of the injury.  The examiner recommended exploration of the 
scar region for neuroma.  

VA orthopedic examination in January 1967 found that the 
veteran favored the right lower extremity when he walked, and 
that there was multiple scarring on the right thigh.  There 
was definite limitation of flexion on the right knee 15 
degrees that bothered the veteran.  Straight leg raising was 
limited to 80 degrees caused by tight hamstrings.  
Circumference of the right and left thighs and calves were 
equal.  The examiner stated that the veteran could continue 
with any activity he wished, and that no treatment was 
necessary.  

Based upon the foregoing examination reports, a March 1967 
rating decision recharacterized the veteran's service-
connected disorders as a gunshot wound to muscle group XVI, 
of the right upper thigh, evaluated as 10 percent disabling 
from April 1, 1946, and tender and painful scars from a 
gunshot wound of the right thigh, evaluated as 10 percent 
disabling from December 1966.

VA outpatient treatment records for the period between 1987 
and 1998 have been associated with the claims file.   They 
reflect that the veteran sought treatment for his service-
connected right thigh disorder on only one occasion, in April 
1987.  On that occasion, the veteran was seen for complaints 
of pain getting worse in the right leg with decreased 
sensation in the anterior and lateral lower half of the 
thigh.  The pertinent assessment was right thigh pain with 
neuropathy due to old shrapnel injuries.  A trial TENS unit 
was prescribed.  These outpatient treatment records also 
reflect the continuous and ongoing diagnosis of and treatment 
for degenerative joint disease.

The veteran was seen in August 1988 for complaints of pain in 
the thighs, that started in his groin and went around the 
thighs and to his back.  It was noted that X-rays of the 
bilateral hip joints showed degenerative changes and ligament 
calcification with resulting pain to the lower back legs and 
thighs.  The service-connected shrapnel wound in 1945 was 
noted.  There was limited range of movements in the hip 
joint.  The assessment was bilateral hip joint 
osteoarthritis.  

In January 1996, the veteran filed a claim for increased 
ratings for his service-connected right thigh disorders, 
arguing that the pain in his thigh was constant and had 
become worse; that it was irritated by movement, and was 
affecting his joint areas.  

VA examination report in March 1996 noted, by history, the 
veteran's 1945 mortar shell wound of the right thigh.  The 
veteran complained of discomfort and weakness in the right 
leg, and the necessity of applying a bandage because of 
irritation of the thigh from his pants.  On examination, the 
veteran was noted to limp on the right without assistive 
device, and that he had a bandage on his right thigh.  The 
veteran had no difficulty moving about the examining room, 
undressing, dressing, mounting and dismounting the examining 
table.  He could hop on either foot, heel and toe walk, but 
showed discomfort as he did a partial squat and rise.  There 
was described a well-healed scar about the right thigh, with 
tenderness about the scar and a loss of subcutaneous tissue 
beneath the scar of the right side.  Muscle groups of the 
right leg, including hip abductors and adductors showed 5/5 
strength, however, the examiner noted that the veteran 
grimaced with pain about the mortar shell scar as 
contractions were resisted.  A photograph of the right thigh 
was included.  The examiner's pertinent impression was mortar 
shell wound right thigh, well healed, with tenderness of the 
scar.  

The veteran underwent VA orthopedic examination in May 1997.  
The report of that examination indicated that the veteran's 
claims file and medical file were available and reviewed.  
The veteran's 1945 gunshot wound of the right thigh was 
noted.  The veteran complained of daily pain and tenderness 
at the lateral thigh.  The veteran claimed weakness and 
related it to the pain.  He was using a cane in the right 
hand that he stated he purchased on his own, and had been 
using over the past 4-5 months due to the weakness.  
Examination revealed healed scars about the anterior thigh 
and lateral thigh that were described as moderately tender to 
palpation.  The veteran's gait, with the cane in the right 
hand, demonstrated a moderate limp on the right.  The 
circumferences of the thighs, measured ten centimeters above 
the superior pole of the patella were 16.5 inches 
bilaterally.  The muscle grading of the upper right thigh was 
considered between fair and good.  The examiner's impression 
was gunshot wound right thigh with residual scarring and 
muscle weakness, muscle grading between fair and good upper 
right thigh.  

VA scar examination in May 1997, noted by history, the 
gunshot wound to the right thigh in March 1945.  It was noted 
that two scars resulted, but the veteran was not certain 
which was the entry point, and whether or not the fragment 
exited or was subsequently removed from the other scar.  The 
veteran complained of pain and tenderness in both scars, more 
so in the lateral scar, such that the veteran was unable to 
sleep on his right side.  The veteran further reported sharp 
pain once a month in the lateral scar, lasting a couple of 
minutes.  He further reported that twice a year the upper 
portion of the lateral scar opens up, and a scab forms that 
requires about one month to heal.  The veteran also 
complained of weakness in the right leg such that he limps on 
walking, and requires a cane.  He reported that he could not 
stand on the right leg alone.  Examination revealed a 
slightly thickened erythematous 1 X 2 centimeter scar, 
disposed diagonally on the right lateral upper thigh.  
Extending upward 3 centimeters, postero-cephalad 3 
centimeters, and downward 4 centimeters were atrophic 
wrinkled scars up to 1 centimeter wide.  The entire complex 
was slightly depressed, measuring 3.5 X 8 centimeters in 
greatest dimension and was tender to touch.  There was no 
adherence to underlying structures or distortion of 
neighboring tissues.  

On the right anterior mid thigh was a 13 centimeter linear 
scar disposed vertically, 0.5 centimeters wide.  It was 
hypopigmented, soft, slightly depressed and nontender.  Faint 
hypopigmented stitch marks were seen on either side.  It was 
not adherent to underlying tissues.  The diagnoses was post-
traumatic scars due to gun shot wounds.  Photographs were 
taken of the right side.  

On August 14, 1997, the veteran underwent VA orthopedic 
examination of the right thigh.  In the report of that 
examination, it was noted that the veteran had received a 
shrapnel wound to his left lateral thigh in 1945.  He had 
removal of the shrapnel, through an anterior thigh incision, 
as his immediate treatment.  However, for some reason, two 
follow-up surgical procedures had to be done, both involving 
reopening the scar area, and perhaps in the last procedure, 
removing some of the scar.

The veteran indicated that ever since that time he has had 
some type of symptomatology, including mostly pain and 
sensitivity over the area of the scar on the lateral thigh, 
but he was able to work as a Postal Clerk without much 
complaint.  He indicated that since his retirement in 1990, 
and as he has gotten older, he has developed more pain and 
sensitivity there.  He indicated that to touch it or sleep on 
it, the pain is increased, but it is also increased when he 
walks.  It was not clear to the examiner how far the veteran 
could walk, but the veteran stated that most of the time he 
has to sit around.  It was noted that the veteran was working 
part-time, but this involved filing, and he sits for this.  
The veteran was noted to have begun using a cane within the 
last few months.  He stated that not only does he have 
sensitivity over the lateral thigh, but it hurts even more 
deeply inside.

On examination, the veteran was noted to walk with a cane.  
There was no evidence of atrophy of the thigh.  The right and 
left thigh were measured in multiple areas for comparisons, 
and were the same.  There was an 8 centimeter lateral femoral 
scar over the proximal one-third of the thigh, at its upper 
margin about 2 centimeters wide, and about 1 centimeter wide.  
There was indentation of the muscle under the area of the 
scar, perhaps as deep as 1 centimeter, and this indentation 
runs along the anterome dial border of the quadriceps muscle 
mass.  The area of the scar was sensitive to touch.  The scar 
was not inflamed, erythematous, and there was no evidence of 
infection.

Range of motion of the knee was normal.  Range of motion of 
the hip was limited, but it appeared to be limited by pain.  
The veteran could abduct the hip only to 30 degrees.  Lying 
supine, he could only elevate the leg 10 degrees, indicating 
that to go further caused pain in the area of the scar.  He 
was unable to squat beyond a semi-squat position, again 
reporting pain.  Photographs were submitted of the area of 
scar, from a prior examination.  The examiner's impression 
was:  Soft tissue injury of the side from a shrapnel wound, 
with evidence of mild muscle tissue loss, and subjective pain 
particularly in the area of the scar, with some limitation of 
movement as described.  An X-ray of May 9, 1997, was 
reviewed.  The report indicated very few findings, some 
minimal sclerosis about the acetabulum only, with no 
significant bony changes.

A second report of the August 14, 1997 VA orthopedic 
examination was prepared and associated with the claims file.  
This report essentially paralleled the information noted in 
the former report of that examination, although this second 
report indicated that the veteran's claims file was reviewed.  
In addition, this report noted that the examiner's impression 
was:  Right thigh shrapnel injury 1945 with residual scar 
sensitivity and mild to moderate muscle loss in the area of 
the scar.  The examiner also stated that the findings 
described are mostly subjective, with the range of motion 
especially difficult to evaluate because it does not involve 
joints or joint pain but subjective pain as described by the 
veteran.  The examiner noted that there are no flare-ups 
described by the veteran with the exception that the symptoms 
have become worse with walking.  

A second VA orthopedic examination was conducted on August 
19, 1997.  The report of this examination noted that the 
veteran had, by the clinic's error, left the VA Clinic 
without X-rays having been taken when he had his last 
examination.  It was noted that he was being reexamined 
because of some confusing aspects of his prior exam.  On 
questioning the veteran, it was clear that he is not limited 
by muscle weakness, in that he noted no weakness at all.  His 
problem was noted to be pain, which the veteran attributed to 
the area of the shrapnel injury and scar, in the proximal 
lateral right femur.  According to the examiner however, the 
more the veteran was questioned, the more apparent it was to 
the examiner that this pain extends somewhat higher than just 
the scar area, and as the veteran had demonstrated on at 
least one occasion, it is into the buttock itself.  In 
addition to the extreme sensitivity over the scar, the 
veteran described pain upon putting weight on his right leg, 
trying to raise the right thigh with the knee straight, and 
some limitation on his own of flexion at the right thigh.  
The veteran did not describe any distal numbness or distal 
radiation of pain.  The veteran felt that the knee joint and 
knee strength itself were fine.  

Upon examination, the veteran was noted to be without a cane.  
His gait was nonspecifically slow.  He was able to assume a 
semi-squat position but would go no further because of pain.  
He abducted the right thigh only to 20 degrees.  Flexion with 
the knee flexed of the right thigh was 110 degrees.  The 
veteran could raise the right lower extremity, leg straight, 
to 10 degrees above the horizontal, but with the knee bent 
was able to achieve 110 degrees.  The veteran indicated 
straight leg raising pain at 70 degrees, but was able to hold 
that position briefly when support was released.  The 
examiner's impressions were:  "Pain in the right femur, in 
the area of his old injury, but extending even above that.  
Rule out degenerative disease of the right hip and/or lumbar 
spine."  The plan was right hip, and lumbar spine X-rays.

VA X-ray report of the right hip noted that AP and frog-leg 
lateral views were compared to the identical views from the 
right femur of X-rays dated in May 1997.  The examiner's 
impression was that there had been no significant change.  It 
was noted that as before, there was mild to moderate 
subchondral sclerosis and spurring of the superior lateral 
acetabulum.  On the AP view, the examiner speculated that 
there might be mild flattening of the superior medial surface 
of the femoral head that could be congenital or related to 
prior insult including avascular necrosis.  The examiner 
stated that an MRI was suggested if avascular necrosis was a 
clinical concern.

The veteran appeared at a hearing before a hearing officer at 
the RO in December 1998.  At that hearing, he disputed the 
August 1997 VA orthopedic examination that stated that he 
felt no pain.  He claimed adhesions and sharp pain.  He 
stated that he uses a cane sometimes, indicating that he 
falls sometimes from buckling, can not climbs stairs, and can 
not pick up his right leg.  He noted that he can dance once 
in a while, but only for a short time.  He indicated that he 
used to be active.  He stated that he has had no treatment 
for his service-connected disorder since March 1996.  He 
indicated that the pain in his thigh had been increasing for 
years, since the shrapnel was removed, and that he has 
occasional scabbing that goes away.  He stated that he worked 
45 years as a postal clerk until he retired, and that he 
currently works 35 hours a week for a real estate company.  
He noted that he does not drive because of a prior stroke and 
poor vision.  


Analysis

The veteran's argument is that the RO committed error in 
denying entitlement to an increased rating for the residuals 
of shell fragment wounds to the right leg at Muscle Group 
XVI, in that the manifestations of that injury, including the 
scars associated with the wound, are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the schedular evaluation 
presently assigned.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In rating disability from injuries to the musculoskeletal 
system, attention must be given first to the deeper 
structures injured, that is, bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle, or group of 
muscles, is damaged.  A through-and-through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged.  Entitlement to a rating of severe 
grade is established where there is history of a compound 
comminuted fracture, and definite muscle or tendon damage 
from the missile.  

As to muscle injuries, there are many factors to be 
considered in the evaluation of disabilities stemming from 
wounds involving muscle groups.  An evaluation of shrapnel 
wound residuals requires inquiry into the effect of missiles 
upon muscles and other deeper structures as well as the 
interplay of muscle patterns and groups.  For rating 
purposes, the VA recognizes four grades of severity of 
disabilities due to muscle injuries:  slight, moderate, 
moderately severe and severe.  38 C.F.R. § 4.73.

With respect to the evaluation of the gunshot wound to 
veteran's right lower extremity, the Board observes that the 
RO assigned the 10 percent evaluation currently in effect in 
contemplation of the presence of moderate injury to Muscle 
Group XVI, that is, the pelvic girdle group whose function is 
the flexion of the hip.  A 30 percent evaluation would 
require demonstrated evidence of moderately severe injury to 
that same muscle group.  38 C.F.R. § 4.73, Code 5316.  

Governing regulation provides that muscle disabilities will 
be evaluated under the following guidelines:  
 (a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2) Moderate disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
(3) Moderately severe disability of muscles.  
(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  
(4) Severe disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile. 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56.

Effective July 3, 1997, during the pendency of this claim, 
the Ratings Schedule for Muscle Injuries, was amended and 
revised.  62 Fed. Reg. 30235-30240 (June 3, 1997).  As in 
this case, when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the instant case, however, the Board has 
considered both the new and the old governing criteria and 
finds that there has been no substantive change in that law 
that would effect the veteran's claim.  Also see VAOPGCPREC 
3-2000 (April 10, 2000).

In addition, a 10 percent evaluation is assigned when flexion 
of the thigh is limited to 45 degrees; a 20 percent 
evaluation is warranted when flexion of the thigh is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 
10 percent evaluation can also be assigned when there is 
limitation of adduction of the thigh, and the veteran cannot 
cross his legs, or when there is limitation of rotation of 
the thigh, and the leg cannot toe out more than 15 degrees; a 
20 percent evaluation is warranted when there is limitation 
of adduction of the thigh, with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Upon review of the criteria and symptomatology associated 
with the veteran's service-connected residuals of a shell 
fragment wound to the right leg disability (separate and 
apart from the scars which have been service-connected on a 
separate basis and which will be addressed below), with 
injury to Muscle Group XVI, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of the current 10 percent evaluation.  

An overview of the evidence, in particular, the five very 
thorough VA examinations conducted in 1996 and 1997, fails to 
demonstrate evidence of moderately severe functional 
impairment.  38 C.F.R. § 4.56(d)(3).  That is, the record 
fails to show indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with the 
sound side.  Further, the overall record does not indicate 
loss of strength or endurance, or loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and/or uncertainty of movement of Muscle Group 
XVI on the right lower extremity that can be attributable to 
the service-connected disability.  38 C.F.R. § 4.56(d)(3).  

Although the veteran's service medical records reveal 
complaints of a sharp pain in the right thigh, they did not 
indicate any specific complaints involving gunshot wound 
residuals of the right hip.  Further, VA examinations after 
discharge in 1946 reveal essentially well-healed scars of the 
right thigh without right hip disability.  There was no 
limitation of motion of either hip or knee on the right side.  

Limitation of motion of the hips was noted upon examination 
in August 1988, but the pertinent assessment was bilateral 
hip joint osteoarthritis.  Even if one were to attribute the 
limitation of range of motion of the right hip that was found 
upon both orthopedic examinations in 1997 to the veteran's 
service-connected gunshot wound, the limitation that was 
found, (namely of adduction to 20 degrees, flexion to 110 
degrees, and straight leg raising to 70 degrees), does not 
equal or approximate the range of motion limitation necessary 
for an evaluation in excess of the currently assigned 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 
5253.

Significantly, although some muscle weakness was noted upon 
examination in May 1996, on every other examination, 
including the most recent examinations in 1997, it has been 
consistently documented that there is no evidence of loss of 
strength or endurance of Muscle Group XVI of the right leg.  
The veteran himself indicated on more than one occasion that 
he has felt no loss of strength.  Consequently, since motion 
of the right hip does not warrant an evaluation in excess of 
a 10 percent evaluation under the rating schedule, and the 
clinical evidence does not show more than moderate residual 
impairment of the left hip, an evaluation in excess of 
10 percent is not warranted for the veteran's service- 
connected residuals of a gunshot wound of Muscle Group XVI.  
The evidence also shows that the disability picture for the 
veteran's service-connected gunshot wound residuals does not 
more nearly approximate the criteria for an increased 
evaluation.  38 C.F.R. § 4.7.

Moreover, since as explained above, there is no clinical 
evidence of significant functional loss due to the veteran's 
service-connected gunshot wound residuals, the Board sees no 
basis for assigning a higher evaluation for the disability 
under the provisions of 38 C.F.R. § 4.40, which refer to 
disability due to lack of normal endurance and provide for a 
rating to be based on functional loss due to pain.  
Additionally, since the recent clinical evidence on file does 
not show weakness, fatigability, or incoordination of the 
right hip due to the service-connected disability at issue, 
the provisions of 38 C.F.R. § 4.45, which involve these 
manifestations of disability of a joint, do not provide a 
basis for assigning a higher evaluation for this disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the question of whether an evaluation in 
excess of 10 percent can be accorded to the veteran's 
service-connected scars on the right thigh, it is noted that 
the Rating Schedule maintains that a 10 percent rating is 
warranted for scars that are superficial, poorly nourished 
with repeated ulceration or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

It is also noted that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Board points out with regard to the scars, that contrary 
to the allegations of the veteran, remote and recent clinical 
findings show that the veteran's scar is not characterized by 
keloid formation, adherence, herniation, swelling, vascular 
supply or ulceration.  However, evidence of tenderness and 
pain attributable to the service-connected disability on 
objective demonstration has been consistently present.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  The 10 percent 
evaluation currently assigned contemplates the aforementioned 
findings.

The question then becomes whether an increased evaluation can 
be given based upon limitation of function of the part 
affected in accordance with Diagnostic Code 7805.  The 
clinical evidence demonstrates that the part affected by the 
veteran's scars on the right thigh is limited to the 
veteran's right hip.  This evidence is consistent with the 
findings that the shell fragment wound injury occurred to 
Muscle Group XVI, the muscles pertinent to the function of 
the hip.  As indicated above, however, what has not been 
shown by the clinical evidence is the requisite limitation of 
range of motion of the right hip that would equal or 
approximate the range of motion limitation necessary for an 
evaluation in excess of the currently assigned 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253.  
As the evaluation of the same manifestation under different 
diagnoses are to be avoided (i.e., the gunshot wound 
residuals and the scars), the Board finds no basis upon which 
to increase the evaluation of the gunshot wound scars of the 
right thigh based upon limitation of motion.  38 C.F.R. § 
4.14.


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of Muscle Group XVI, right thigh, is denied.

An evaluation in excess of 10 percent for scars, gunshot 
wound, right thigh, is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 
- 19 -


- 1 -


